Citation Nr: 0924719	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  08-26 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for regular aid and attendance and/or housebound status.


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant served on active duty from May 1952 to May 
1954.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico that denied 
the appellant's claim of entitlement to special monthly 
pension (SMP) based on the need for regular aid and 
attendance and/or housebound status.  The appellant has 
represented himself throughout the course of this appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.  

2.  The appellant is not unable to feed or clothe himself; 
bedridden; or incapable of attending to the needs of nature 
without assistance.  

3.  The appellant is able to walk without the assistance of 
another person.

4.  The appellant's medical conditions, when considered in 
conjunction with each other, do not result in his inability 
to care for any of his daily personal needs without regular 
personal assistance from others, nor do they result in an 
inability to protect himself from the hazards and dangers of 
his daily environment.

5.  The appellant was born in 1930.  

6.  The appellant had more than 90 days of active service 
during a period of war.

7.  The appellant has a combined disability evaluation of 80 
percent for pension purposes. 


CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.351, 
3.352 (2008).

2.  The criteria for a special monthly pension for housebound 
benefits have been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.351, 3.352 (2008); Hartness v. Nicholson, 
20 Vet. App. 216 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO did advise the 
appellant of such information in correspondence dated in 
November 2008.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  In 
its October 2007 letter (prior to the February 2008 rating 
decision), the RO notified the appellant that he needed to 
demonstrate that he had medical conditions that confined him 
to his home, or that he had one 100 percent disability plus 
another 60 percent disability for housebound status.  As for 
aid and attendance, the October 2007 letter notified the 
appellant that he had to demonstrate that he required the aid 
of another person to perform the personal functions required 
for everyday living or that he had bilateral vision of 5/200 
or less, or that he was a patient in a nursing home.  See 
Vazquez-Flores, 22 Vet. App. 37 (2008).

In this case, the appellant was provided with notice that 
addressed a number of the notice elements in the October 2007 
VA letter.  That letter provided examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to SMP - e.g., medical and hospitalization 
records, medical statements, employer statements and Social 
Security determinations.  See Vazquez-Flores, 22 Vet. App. 37 
(2008).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.

However, the United States Supreme Court (Supreme Court) 
recently reversed that decision based on a finding that the 
Federal Circuit's framework for harmless-error analysis was 
too rigid and placed an unreasonable evidentiary burden upon 
VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The Supreme 
Court held that a mandatory presumption of prejudicial error 
in every instance of defective VCAA notice was inappropriate 
and that determinations concerning harmless error should be 
made on a case-by-case basis.  Id.  In addition, the Supreme 
Court rejected the Federal Circuit's reasoning, in part, 
because the Federal Circuit's framework required VA, not the 
claimant, to explain why the error was harmless, which is 
contrary to the general rule in non-criminal cases that the 
party that seeks to have a judgment set aside due to an 
erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the appellant has not identified any 
deficiency in notice which would compromise a fair 
adjudication of the claim.  Nevertheless, the Board has 
considered whether the defective notice provided to the 
appellant resulted in prejudicial error.  In this regard, the 
Board observes that, although the Supreme Court reversed the 
presumptive prejudice framework set forth in Sanders, it did 
not find fault with the analysis for determining whether a 
VCAA notice error affected the essential fairness of the 
adjudication.  Accordingly, where there is a defect in the 
content of VCAA notice, it may be established that such error 
did not affect the essential fairness of the adjudication by 
showing that the essential purpose of the notice was not 
frustrated.  See Sanders, 487 F.3d at 889.  

Such a showing may be made by demonstrating, for example, (1) 
that the claimant had actual knowledge of what was necessary 
to substantiate the claim and that the claim was otherwise 
properly developed, (2) that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate the claim, or (3) that the benefit could not be 
awarded as a matter of law.  Id.; see also Vazquez-Flores, 2 
Vet. App. at 46.  Actual knowledge may be established by 
statements or actions by the claimant or the claimant's 
representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  
Because reversal is warranted only if an error affects the 
essential fairness of the adjudication, consideration should 
also be given to whether the post-adjudicatory notice and 
opportunity to develop the case that was provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim served to render any pre-adjudicatory VCAA notice 
errors non-prejudicial.  Id. at 46.

In this case, the evidence of record reflects that a 
reasonable person could have been expected to understand what 
was needed to support an SMP claim based on notice that was 
provided to the appellant during the course of his appeal.  
Specifically, in the July 2008 Statement of the Case (SOC), 
the appellant was advised of the principles that govern VA's 
duties to notify and assist under 38 C.F.R. § 3.159 such that 
he could have been expected to understand the types of 
evidence that he should submit, or request that VA obtain, in 
order to substantiate his increased rating claim.  The 
appellant was also advised that, pursuant to 38 C.F.R. 
§ 3.321(a), the rating schedule is used to evaluate the 
degree of a disability in a claim for disability compensation 
and that the rating schedule represents, as far as can 
practicably be determined, the average impairment in earning 
capacity in civil occupations resulting from a disability.  

Furthermore, the evidence reflects that the appellant had 
actual knowledge of the need to submit evidence, including 
lay statements and medical records, that demonstrate the 
impact his medical conditions have on his activities of daily 
living and his capacity to leave his home.  Specifically, the 
appellant sought a report (Medical Statement for 
Consideration of Aid and Attendance) from his private 
physician which was submitted in November 2007, and, during 
his November 2007 VA medical examinations, the appellant 
reported his daily routine and his use of a wheelchair.  In 
addition, the appellant contends that he requires another 
person to help him in all needs of his life and that he is 
unable to go out alone - thus he has referenced the specific 
criteria found in the applicable regulation in his argument 
to the Board.

In this case, even if the VCAA letter sent to the appellant 
did not satisfy all the requirements of Vazquez-Flores 
(creating a presumption of prejudice), such presumption has 
been overcome.  For the reasons discussed below, the error 
did not affect the essential fairness of the adjudication.

The Board finds that any notice error(s), such as the 
provision of notice after the initial AOJ decision was 
rendered, did not affect the essential fairness of the 
adjudication because the appellant could be expected to 
understand what was needed to establish entitlement to SMP 
from the notice letters sent to him by the RO and from the 
July 2008 Statement of the Case (SOC).  In particular, the 
October 2007 letter informed the appellant of the need to 
submit evidence that his disability caused him to be 
housebound or to need the aid of another person.  The letter 
also notified the appellant that he should inform the RO 
about treatment at VA and private facilities.  The appellant 
was informed of the regulatory requirements for SMP in the 
rating decision and in the SOC.  The November 2008 VA letter 
informed the appellant that ratings from zero to 100 percent 
are assigned to disabilities and provided additional examples 
of pertinent evidence he could submit.

Given these facts, at the very least, a reasonable person 
could be expected to understand from the notice what was 
needed.  The post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim 
further served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed for his SMP claim.

Although complete notice may not have been sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  The 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his SMP claim 
and given ample time to respond.  The information submitted 
by the appellant exemplifies the appellant's knowledge of 
what he had to demonstrate in order to acquire SMP.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the notice 
error(s) did not affect the essential fairness of the 
adjudication.

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his SMP claim and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.  Thus, the Board finds that 
any error in the timing of the appellant's notification of 
the VCAA constituted harmless error.  Proceeding with this 
matter in its current procedural posture would not therefore 
inure to the appellant's prejudice.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, private and VA medical records have been 
associated with the claims file.  The appellant was afforded 
VA examinations.  The appellant was informed about the kind 
of evidence that was required and the kinds of assistance 
that VA would provide and he was supplied with the text of 
38 C.F.R. § 3.159.   The appellant did not provide any 
information to VA concerning available relevant treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
The appellant was provided with notice as to the medical 
evidence needed for SMP, as well as the assistance VA would 
provide.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

All relevant facts with respect to the SMP claim addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Review of the medical evidence of record reveals that the 
appellant came to a VA outpatient clinic for evaluations of 
his diabetes and hypertension in September 2007.  The 
appellant complained of low back pain.  He was noted to not 
have any dizziness or seizures.  He did not have any visual 
changes and he did not have dyspnea on exertion.  The 
appellant was described as alert and oriented to time, place 
and person.  The doctor stated that the appellant was 
ambulatory with a single cane in no apparent distress; the 
doctor described the appellant as well developed, well 
nourished and well groomed.  The appellant did not have any 
learning barriers and he was able to understand information 
presented to him.

The appellant underwent VA medical examinations in November 
2007; the appellant's medical records were reviewed.  The 
appellant complained of weekly dizziness, occasional memory 
loss and pain in his lumbar spine, knees, left shoulder and 
left foot.  He reported living alone in his apartment, taking 
care of his daily hygiene, preparing his own meals, doing his 
laundry (little by little), watching television and resting 
in bed.  He said that he could walk for ten minutes and that 
he used a wheelchair for longer distances; one examiner noted 
that the appellant was not unsteady and that he had not had 
any falls.  On physical examination, the appellant's gait was 
antalgic.  The appellant demonstrated satisfactory 
musculoskeletal function and coordination of the upper 
extremities.  He had normal weight bearing and slow 
propulsion, as well as decreased range of motion of the 
lumbar spine and both knees.  He did not have any instability 
in either knee.  There were spasms in the lumbar spine, as 
well as a reversed lordosis.  Sensory testing was intact and 
motor testing was 5/5 in the lower extremities.  The 
appellant was well developed, well nourished and well 
groomed.  The appellant was noted to not be bed-ridden, to 
not be hospitalized and to be able to walk without the 
assistance of another person, although he had poor balance 
due to decreased motion of the knees.  He was noted to be 
independent in self-care.  The appellant did not have vision 
that was 5/200 or worse in both eyes.  One examiner found 
that the appellant would need assistance due to fatigue, lack 
of endurance and lack of coordination while the other 
examiner did not.

The appellant submitted private medical evidence in November 
2007; this evidence consisted of private hospital records 
dated in 2005, and a 'Medical Statement for Consideration of 
Aid and Attendance' filled out by the appellant's private 
doctor who had cared for him during the 2005 hospitalization.  
This doctor stated that the appellant was able to walk 
unaided; that he could feed and clothe himself and attend to 
the needs of nature; that he did not need the assistance of 
another in bathing and tending to his hygiene needs; that he 
was not confined to bed; that he was able to sit up; that he 
was not blind; that he was able to travel and to leave home 
without assistance; and that he did not require nursing home 
care.  The physician stated that there were no other 
pertinent facts that would show the appellant's need for aid 
and attendance.  

The weight of the evidence presented simply does not show 
that the appellant requires the regular aid and attendance of 
another person.  Therefore, the Board concludes that 
additional special pension benefits based on the need for 
regular aid and attendance of another person are not 
warranted.  38 U.S.C.A. §§ 1541, 5107; 38 C.F.R. §§ 3.351, 
3.352.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).  
However, as further discussed below, the Veteran has been 
awarded special monthly pension on account of having 
housebound status.

A.  Aid and attendance

The February 2008 rating decision lists the following non-
service connected disabilities: coronary artery disease, 
rated as 30 percent disabling; left shoulder impingement 
syndrome, rated as 20 percent disabling; diabetes mellitus, 
rated as 20 percent disabling; lumbar myositis, rated as 20 
percent disabling; left knee arthritis, rated as 10 percent 
disabling; right knee arthritis, rated as 10 percent 
disabling; left foot plantar fasciitis, rated as 10 percent 
disabling; and hypertension, rated as 10 percent disabling.  
The appellant's nonservice connected disabilities have been 
assigned a combined rating of 80 percent.

Relevant regulations provide that when an otherwise eligible 
veteran is in need of the regular aid and attendance of 
another person, an increased rate of pension shall be 
payable.  38 U.S.C.A. § 1521(d).  For pension purposes, a 
person shall be considered in need of regular aid and 
attendance if such person is (1) a patient in a nursing home 
on account of mental or physical incapacity, or (2) helpless 
or blind, or so near helpless or blind as to need the regular 
aid or attendance of another person.  38 U.S.C.A. § 1502(b); 
38 C.F.R. § 3.351.

Determinations as to the need for aid and attendance must be 
based on a veteran's actual requirements of personal 
assistance from others.  In making such determinations, the 
provisions of 38 C.F.R. § 3.352 dictate that consideration be 
given to such conditions as the inability of a claimant to 
dress or undress himself or to keep himself ordinarily clean 
and presentable; the frequent need of adjustment of any 
special prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without aid; the 
inability of a claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  The 
term "bedridden" will be a proper basis for the determination 
and that term is defined as that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  It is not required that all of the disabling 
conditions enumerated above be found to exist before a 
favorable rating may be made.  The particular personal 
functions which the claimant is unable to perform should be 
considered in connection with his condition as a whole.  It 
is only necessary that the evidence establish that the 
claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a).

As an initial matter, the evidence does not demonstrate that 
the appellant is blind, bedridden, or a patient in a nursing 
home, nor is it contended otherwise.  Neither the VA medical 
evidence of record nor the private medical evidence of record 
indicates that the appellant is blind or that he is 
bedridden.  The evidence as a whole demonstrates that the 
appellant is able to see and that he is able to leave his 
house, as well as move around in his house.

After a careful review of the evidence of record, it is the 
decision of the Board that the appellant is not entitled to 
special monthly pension benefits based on the need for 
regular aid and attendance.  The medical evidence does not 
indicate that he meets the criteria outlined in 38 C.F.R. 
§ 3.351.  Specifically, the medical evidence of record 
indicates that the appellant is able to ambulate, albeit in a 
reduced fashion due to degenerative joint disease and that he 
has adequate use of all of his extremities.  The appellant 
has essentially full use of his upper extremities and no 
muscular atrophy has been demonstrated.  In addition, the 
appellant needs no prosthetic or orthopedic appliances; he 
does use a cane.  The November 2007 VA medical examinations 
indicated that the appellant was able to maintain basic 
activities of daily living.  

Careful review of the evidence of record does not show that 
the appellant meets the criteria for aid and attendance.  The 
medical evidence shows that that he can walk and move about 
and that he is able to travel for medical care, to walk 
unassisted and without unsteadiness or a history of falls, 
and to maintain the basic activities of daily living.  He has 
been clinically described as independent in all self-care 
functions.  While the evidence of record does suggest that 
that the appellant moves slowly and sometimes has a loss of 
balance, an occasional need for assistance with ambulation or 
other such activity does not contemplate the type of care 
needed to assign the aid and attendance benefit.  

The evidence of record also does not show that the appellant 
was ever dressed inappropriately or not ordinarily clean and 
presentable when he was medically examined or that he was 
receiving inadequate nutrition.  There is no mention in any 
of the medical evidence of the presence of upper extremity 
incoordination or weakness such that the appellant was unable 
to feed himself nor is there any clinical finding of an 
inability on the part of the appellant to attend to the wants 
of nature.  Furthermore, the appellant has been able to leave 
his dwelling on various occasions to keep medical 
appointments.

Upon consideration of these criteria in light of the evidence 
presented, the Board finds no basis upon which to award the 
appellant special increased pension benefits based on the 
need for regular aid and attendance of another person.  It is 
not contended or shown that the appellant is blind or a 
patient in a nursing home.  Therefore, his entitlement to an 
increased rate of pension would be based on a factual need 
for aid and attendance and such factual need has not been 
established.  Although it is clear that the appellant suffers 
from impairment secondary to his medical conditions, the 
evidence of record does not show that he requires the regular 
assistance of another person to undertake the basic 
requirements of daily living.  

While there is no doubt that the appellant has pain and 
limitation of motion in the lower extremities and the spine 
due to degenerative arthritis, as well as limitations due to 
his left shoulder and left foot conditions, these factors do 
not of themselves show that the appellant is unable to 
perform everyday personal functions or that he requires 
assistance on a regular basis to protect him from the hazards 
of his environment.  Furthermore, there is no evidence that 
the appellant is bedridden as a result of his disabilities 
and no evidence has been presented that he is bedridden as 
defined at 38 C.F.R. § 3.352(a). 

B.  Housebound

Where a veteran does not meet the qualifications for pension 
at the aid and attendance rate, another special monthly 
pension may be applicable.  In such a situation, under 
38 U.S.C.A. § 1513(a), as combined with 38 U.S.C.A. § 1521(a) 
and (e), a special monthly pension may be paid to a veteran 
who is 65 years of age or older, meets the service 
requirement of 38 U.S.C.A. § 1521 and possesses a minimum 
disability rating of 60 percent.  See Hartness v. Nicholson, 
20 Vet. App. 216 (2006).

Under 38 U.S.C.A. § 1521(j), a veteran must have served in 
the active military, naval, or air service (1) for ninety 
days or more during a period of war; (2) during a period of 
war and been discharged or released from such service for a 
service-connected disability; (3) for a period of ninety 
consecutive days or more and such period began or ended 
during a period of war; or, (4) for an aggregate of ninety 
days or more in two or more separate periods of service 
during more than one period of war.  In the present case, the 
appellant meets the service requirements of 38 U.S.C.A. 
§ 1521(j).  Having reached this determination, the Board must 
next consider whether he meets the substantive criteria for 
special monthly pension, specifically 38 U.S.C.A. § 1521(e).  

Normally, this pension benefit is only applicable to veterans 
rated as permanently and totally disabled who also have a 
disability ratable at 60 percent or higher or are considered 
to be permanently housebound.  However, in Hartness, the 
Court indicated that the intersection of 38 U.S.C.A. 
§ 1513(a) and 38 U.S.C.A. § 1521 result in a special monthly 
pension being applicable to a veteran with the requisite 
service if, in addition to being at least 65 years old, he or 
she had at least a 60 percent rating, or, was considered 
permanently housebound as defined under 38 U.S.C.A. § 1502(c) 
without the showing of a permanent and total disability. 

The evidence of record demonstrates that the appellant is 
over 65 years of age.  38 U.S.C.A. § 1513(a) prescribes that 
veterans 65 years of age and older who meet the initial 
service requirements of 38 U.S.C.A. § 1521(j) are entitled to 
pension at the rates prescribed by 38 U.S.C.A. § 1521 under 
the conditions (other than the permanent and total disability 
requirement) applicable to pension paid under that section.  
Indeed, as clarified by the Court in Hartness v. Nicholson, 
20 Vet. App. 216 (2006), the application of section 1513(a) 
for a veteran 65 years of age and older, permits the 
exclusion of the permanent and total disability requirement 
in determining entitlement to pension. 

Based on the foregoing, the Court concluded that a showing of 
permanent and total disability is not required in order for a 
veteran to obtain special monthly pension benefits.  Rather, 
it is only necessary that the record establish either that he 
has additional disability or disabilities independently 
ratable at 60 percent or more, or that, by reason of 
disability or disabilities, he is permanently housebound.  In 
this case, the appellant does have a combined disability 
rating of 80 percent.  

Accordingly, under the interpretation provided by the Court, 
the appellant does meet the requirements for special monthly 
pension at the housebound rate.  In view of this 
determination, the question concerning whether the appellant 
is housebound in fact is a moot point and will not be 
addressed. 


ORDER

Special monthly pension benefits by reason of the need for 
regular aid and attendance of another person is denied.

Special monthly pension by reason of being housebound is 
granted, subject to the law and regulations governing the 
award of monetary benefits. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


